                 Case 18-12491-CSS               Doc 168       Filed 11/29/18         Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                          Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :   (Jointly Administered)
                                                               :
                                                               :   Related D.I.: 87
---------------------------------------------------------------x

        LIMITED OBJECTION TO MOTION OF THE DEBTORS FOR ENTRY
    OF AN ORDER (I) AUTHORIZING THE SALE OF CERTAIN REAL PROPERTY
          FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND
      ENCUMBRANCES, AND (II) AUTHORIZING THE DEBTORS TO REJECT
          UNEXPIRED LEASE OF NONRESIDENTIAL REAL PROPERTY

         Wells Fargo Bank, National Association (“Wells Fargo”) files this limited objection (the

“Limited Objection”) to the Motion of the Debtors for Entry of an Order (I) Authorizing the Sale

of Certain Real Property Free and Clear of All Liens, Claims, Interests, and Encumbrances, and




1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP
Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P.
(8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC
(6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947),
LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation
Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and
Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and
communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.

                                                           1
110136667_1
                   Case 18-12491-CSS               Doc 168       Filed 11/29/18         Page 2 of 5



(II) Authorizing the Debtors to Reject Unexpired Lease of Nonresidential Real Property [D.I. 87]

(the “Sale Motion”)2. In support of this Limited Objection, Wells Fargo states the following:

           1.       On November 5, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of Title 11 of the United States Code (the “Bankruptcy

Code”) with the United States Bankruptcy Court for the District of Delaware (the “Court”). The

Debtors have continued in the management and operation of their businesses and properties as

debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

           2.       On November 14, 2018, the United States Trustee for the District of Delaware

(the “U.S. Trustee”) appointed an official committee of unsecured creditors in these Cases

pursuant to section 1102 of the Bankruptcy Code (the “Committee”). [D.I. 91]

           3.       Since 2016, as more fully described in the Sale Motion and the Roy Declaration,

the Debtors have been seeking a buyer for that certain mental health rehabilitation center known

as Crestwood - San Diego located at 5500 University Avenue, San Diego, California 92105 (the

“Facility”) and all easements and rights appurtenant thereto (collectively, the “Real Property”).

           4.       During this marketing process, National Health Investors, Inc. (the “Purchaser”),

submitted a proposal to purchase the Real Property.

           5.       On November 13, 2018, the Debtors filed the Sale Motion. In support of the Sale

Motion, the Debtors filed a copy of that certain Purchase and Sale Agreement between Debtor

Quantum Properties, L.P. (“Quantum”), as seller, and Purchaser (the “PSA”). [D.I. 87, Ex. A,

Ex. 1]




2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Sale Motion.

                                                             2
110136667_1
                Case 18-12491-CSS        Doc 168     Filed 11/29/18     Page 3 of 5



                                        Limited Objection

        6.       As a general matter, Wells Fargo supports the sale of the Real Property and the

relief requested in the Sale Motion.

        7.       However, Wells Fargo has concerns about two aspects of the proposed Order (I)

Authorizing the Sale of Certain Real Property Free and Clear of All Liens, Claims, Interests, and

Encumbrances, and (II) Authorizing the Debtors to Reject Unexpired Lease of Nonresidential

Real Property attached to the Sale Motion as Exhibit A (the “Proposed Order”) and the PSA.

Counsel for Wells Fargo has shared its concerns with counsel for Quantum and the other

Debtors. At this point, Wells Fargo and the Debtors have not resolved Wells Fargo’s concerns.

        8.       Wells Fargo objects to the Sale Motion for the limited purpose of addressing the

following issues:

              a. Pursuant to the Proposed Order and the PSA, Purchaser is entitled to

                 reimbursement by Quantum upon the occurrence of the earlier of the Closing or a

                 Compensable Termination Event (each term as defined in the PSA) for all

                 reasonable out-of-pocket costs and expenses incurred by Purchaser in connection

                 with the Bankruptcy Case (as defined in the PSA), the acquisition (or attempted

                 acquisition) of the Real Property, and the negotiation, execution and delivery of

                 the PSA in an aggregate amount not to exceed $350,000.00 (the “Expense

                 Reimbursement”). See Proposed Order ¶ 17; Proposed Order Ex. 1, Section 6(i).

                 Such Expense Reimbursement shall be deemed an allowed super-priority

                 administrative expense claim of the Purchaser on terms set forth more fully in the

                 Proposed Order and PSA. The Proposed Order should be revised to permit the

                 Expense Reimbursement only upon the occurrence of the Closing. In addition,


                                                 3
110136667_1
                Case 18-12491-CSS         Doc 168     Filed 11/29/18    Page 4 of 5



                 the Proposed Order should be revised to provide that the Purchaser’s

                 administrative expense claim has recourse only to the proceeds of the transaction

                 approved therein.

              b. The Proposed Order and PSA provide that the Debtors shall withhold a deposit of

                 $350,000.00 (the “Holdback Deposit”) in cash from the Purchase Price and

                 deposit the sum in an escrow account to provide for the satisfaction of any and all

                 indemnification claims pursuant to Section 20 of the PSA. See Proposed Order, ¶

                 10; Proposed Order Ex. 1, Section 2(d). The Proposed Order should be revised to

                 remove the concept of the Holdback Deposit because it is unnecessary. As the

                 sale contemplated by the Sale Motion is free and clear of all liens, claims,

                 interests, and encumbrances, there should be no claims against which Quantum

                 will need to indemnify Purchaser.

        9.       Wells Fargo reserves the right to supplement this Limited Objection and raise

additional objections at the hearing on the Sale Motion.

        Wells Fargo respectfully requests that any Order granting the Sale Motion reflect the

points raised herein.




                    [Remainder of page intentionally left blank; signature page follows]




        .


                                                  4
110136667_1
              Case 18-12491-CSS   Doc 168      Filed 11/29/18   Page 5 of 5



Dated: November 29, 2018             Respectfully submitted,
       Wilmington, Delaware
                                     RICHARDS, LAYTON & FINGER, P.A.

                                     /s/ John H. Knight
                                     John H. Knight (No. 3848)
                                     Amanda R. Steele (No. 5530)
                                     920 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 651-7700
                                     Facsimile: (302) 651-7701
                                     Email: knight@rlf.com
                                             steele@rlf.com

                                     - and -

                                     MCGUIREWOODS LLP

                                     Brian I. Swett (admitted pro hac vice)
                                     Alexandra Shipley (admitted pro hac vice)
                                     77 West Wacker Drive
                                     Suite 4100
                                     Chicago, IL 60601-1818
                                     Telephone: (312) 849-8100
                                     Facsimile: (312) 698-4551
                                     Email: bswett@mcguirewoods.com
                                             ashipley@mcguirewoods.com

                                     Attorneys for Wells Fargo Bank, National
                                     Association




                                        5
110136667_1
